Citation Nr: 0510591	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  02-07 028	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Evaluation of ischemic heart disease, currently rated as 10 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from November 1973 to April 
1974 and from April 1975 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Houston 
Texas Regional Office (RO) that granted service connection 
for, in pertinent part, ischemic heart disease and for 
hypertensive retinopathy.  Each disability was assigned a 
non-compensable rating effective February 1995.  In March 
2002, a notice of disagreement was received.  In May 2002, a 
Decision Review Officer determined that the veteran was 
entitled to an effective date of February 1995 for a 10 
percent rating for hypertensive retinopathy.  The non-
compensable rating for ischemic heart disease was confirmed 
and continued.  Thereafter, in May 2002, a statement of the 
case was issued.  Thereafter, a VA Form 9 was received in 
which the veteran specifically limited his appeal to the 
issue of the evaluation for ischemic heart disease.  A 
supplemental statement of the case was issued in June 2002.  

In a February 2004 decision, the Board remanded the issue of 
the evaluation of ischemic heart disease to the agency of 
original jurisdiction (AOJ) as additional evidence had been 
received without initial AOJ consideration.  

In a February 2004 rating decision, the veteran was granted a 
10 percent rating for ischemic heart disease effective 
February 1995.  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher evaluation remains in 
appellate status.  Supplemental statements of the case were 
issued in April and December 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty 
to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The veteran was sent a letter with regard to the directives 
of the Veterans Claims Assistance Act (VCAA), but it 
addressed the newly raised issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 and told the veteran 
what evidence was requested in conjunction with that claim.  
It did not inform the veteran (1) of the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) about the information and evidence that VA will 
seek to provide; (3) about the information and evidence the 
claimant is expected to provide; and (4)  that the veteran 
should provide any evidence in his possession that pertains 
to the claim for a higher evaluation.  Accordingly, the AOJ 
should undertake the appropriate actions to ensure that the 
directives of VCAA have been followed.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (invalidated, in part, the Board's 
regulatory development authority).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, the veteran must submit that 
evidence to the AOJ.  Accordingly, this matter is REMANDED 
for the following actions:

The AMC should review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
subsequent interpretive authority as to the 
issue of the evaluation for ischemic heart 
disease.  See, e.g., Pelegrini v. Principi, 
18 Vet. App. 112 (2004); VAOPGCPREC 7-2004 
(July 16, 2004).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

Thereafter, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


